     Case 19-61906     Doc 16      Filed 09/27/19 Entered 09/27/19 14:17:11         Desc Main
                                     Document     Page 1 of 2




SIGNED THIS 27th day of September, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


IN RE: Katie M Smith                                                CASE NO. 19-61906
                                                                    CHAPTER 13

       ORDER ON CHAPTER 13 PLAN PROVISION INSTRUCTING TRUSTEE TO
            DISBURSE REGULAR MONTHLY MORTGAGE PAYMENTS

       Upon the terms of the Chapter 13 Plan filed herein by the Debtor(s), the Debtor(s) request
this ORDER directing that the Chapter 13 Trustee may immediately begin disbursing regular
monthly mortgage payments to Wells Fargo Home Mortgage, (hereafter the “Mortgage
Company”) and it appearing to the Court to be proper, it is hereby

                                         ORDERED THAT:

1.       The Chapter 13 Trustee is authorized to commence disbursing regular monthly payments
         to the Mortgage Company of $767.57, or subsequently in such amount as the Mortgage
         Company provides in writing in its proof of claim or other written notice filed with the
         Court, beginning with the mortgage payment due for the month of January, 2020, for
         redacted account number 2718. These payments shall be mailed to the Mortgage
         Company at the following address Wells Fargo Home Mortgage, PO Box 31557,
         Billings, MT 59107 or subsequently at such address as the Mortgage Company provides
         in writing either in its proof of claim or with a notice filed with the Court.




                                                 1
     Case 19-61906     Doc 16    Filed 09/27/19 Entered 09/27/19 14:17:11          Desc Main
                                   Document     Page 2 of 2




2.       These payments may be made (i) whether or not a proof of claim has yet been filed by the
         Mortgage Company, and (ii) only if the Debtor(s) provide sufficient and timely funds to
         the Trustee for this purpose.


                                      **END OF ORDER**

I ask for this:

/s/ Stephen E. Dunn, Esq.
Attorney for the Debtor
Stephen E. Dunn, Esq., VSB No. 26355
Michelle J. Dunn, Esq., VSB No. 90687
Stephen E. Dunn, PLLC
201 Enterprise Dr., Suite A
Forest, Va. 24551
Phone: 434-385-4850
Email: stephen@stephendunn-pllc.com
        michelle@stphendunn-pllc.com

Seen:

/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net




                                                2
